DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11425363 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Application 17/862,846
Patent US 11425363 B2
1. A method for displaying a holographic image comprising: 

receiving a set of images, each image associated with a different perspective of a scene;

generating a quilt image by arranging the set of images starting with a first image associated with a first perspective and ending at a second image associated with a second perspective; 


















lenticularizing the quilt image based on a calibration associated with a display; 


duplicating each pixel of the lenticularized quilt image at least once to generate the holographic image, wherein each duplicated pixel is adjacent to the corresponding original pixel; and 

displaying the holographic image using the display.
1. A method for displaying a holographic image comprising: 

receiving a set of images, each image associated with a different perspective of a scene; 

generating a quilt image by arranging the set of images starting with a first image associated with a first perspective and ending at a second image associated with a second perspective, wherein the set of images are arranged in a raster starting at a bottom left and rastering horizontally through views to a top right within the quilt image; wherein the holographic image is a frame of a holographic video, wherein the holographic video is compressed by: for each frame of the holographic video: arranging the images of the quilt image associated with the frame in a linear array; and appending subsequent frames to the linear array, wherein the images from each subsequent frame are ordered in an opposing order relative to a preceding frame; compressing the linear array using a video codec; transmitting the compressed quilt image to a display; decompressing the compressed quilt image;

lenticularizing the decompressed quilt image based on a calibration associated with the display; 

duplicating each pixel of the lenticularized quilt image at least once to generate the holographic image, wherein each duplicated pixel is immediately adjacent to the corresponding original pixel; and 

displaying the holographic image using the display.

2. The method of claim 1, wherein the display is operable to concurrently display the holographic image to a plurality of viewers without using a headset.

3. The method of claim 1, wherein the compressed quilt image is transmitted using a polynomial representation.

4. The method of claim 1, wherein generating the holographic image comprises appending a first segment of the lenticularized quilt image to a second segment of the lenticularized quilt image, wherein the first segment and second segment share a predetermined number of identical pixels.

5. A method for displaying a holographic image comprising: receiving a set of images, each image of the set of images comprising color information and depth information, wherein each image of the set of images comprises a different perspective of a common scene; determining intermediate views associated with perspectives intermediate between perspectives associated with two images of the set of images; arranging the set of images and the intermediate views into a quilt image based on the pose of a respective source camera, wherein the set of images and the intermediate views are arranged in a raster starting at a bottom left and rastering horizontally through views to a top right within the quilt image, wherein the quilt image is a frame of a holographic video; compressing the quilt image by: arranging the images of the quilt image associated with the frame in a linear array; appending subsequent frames to the linear array, wherein the images from each subsequent frame are ordered in an opposing order relative to a preceding frame; and compressing the linear array using a video codec; transmitting the compressed quilt image to a holographic display; decompressing the compressed quilt image; lenticularizing the decompressed quilt image based on a calibration of the holographic display to generate the holographic image, wherein the lenticularized quilt image is configured to decrease a chromatic anomaly arising from image compression present in the displayed holographic image; and displaying the holographic image using the holographic display.

6. The method of claim 5, wherein the holographic display is operable to concurrently display the holographic image to a plurality of viewers without using a headset.

7. The method of claim 5, wherein the compressed quilt image is transmitted using a polynomial representation.

8. The method of claim 5, wherein the quilt image is lenticularized at a remote server.

9. The method of claim 5, wherein the set of images comprises fewer images than the quilt image.

10. The method of claim 5, wherein the depth information is determined based on a depth map calculated using two images of the set of images.

11. The method of claim 5, wherein the quilt image comprises the set of images arranged in a predetermined order starting with an image associated with a first extreme perspective and ending at a second image associated with a second extreme perspective.

12. The method of claim 5, wherein determining an intermediate view comprises projecting a first image from the set of images to a perspective associated with the intermediate view based on the difference in perspective between the first image and the intermediate view.

13. The method of claim 12, further comprising projecting a second image from the set of images to the perspective associated with the intermediate view.

14. The method of claim 13, further comprising repeating projecting the first image and the second image to the perspective associated with the intermediate view after the intermediate view has been determined.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190253697 A1) in view of Smithwick et al. (US 20180063519 A1).
Regarding claim 1, Kim discloses a method (fig. 7) for displaying a three-dimensional (3D) image comprising: 
receiving a set of images (210 of fig. 7), each image associated with a different perspective of a scene (VIEW1, VIEW2, and VIEW3 of fig. 7, the multi-view image data is having different views); 
generating a quilt image (270 and 280 of fig. 7, RGB rearrangement data is treated as a quilt image that is illustrated in figures 10 and 14) by arranging (280 of fig. 7, rearranging) the set of images starting with a first image associated with a first perspective (VIEW 1 of fig. 9) and ending at a second image associated with a second perspective (VIEW2 of fig. 9);
lenticularizing the quilt image (240 of fig. 7, [0062] The RGB-to-RGBG converter 240 may generate the RGBG data by performing the RGB-to-RGBG data conversion on the RGB rearrangement data, and the lenticularizing is treated as a suitable image processing, 240 of fig. 7, after the arranging image) based on information associated with a display ([0062] the RGBG data converted from the RGB rearrangement data may be suitable for the display panel 250 having the RGBG pixel structure and displaying the 3D image, and the display device 200 may accurately display the 3D image, 250 of fig. 7); 
duplicating each pixel of the lenticularized quilt image at least once to generate the 3D image ([0011, 0014, 0021, 0024, 0084, 0086, 0088, and 0090] disclose the duplicating process of each pixel in row and column; wherein [0084, 0086,  and 0088]  illustrate the second R sub-pixel data of the RGB rearrangement data 610 may be obtained by duplicating the first R sub-pixel data (e.g., "V1_R(1,1)"), the first B sub-pixel data of the RGB rearrangement data 610 may be obtained by duplicating the second B sub-pixel data (e.g., "V3_B(1,2)"), the fourth B sub-pixel data of the RGB rearrangement data 610 may be obtained by duplicating the third B sub-pixel data (e.g., "V1_B(2,1)"))),   
wherein each duplicated pixel is adjacent to the corresponding original pixel ([0083] The light field 3D display device may extract two adjacent R sub-pixel data (and/or two adjacent B sub-pixel data) at the same pixel row in the RGB rearrangement data 610 from the RGB data at the same point of view among the multi-view image data 400, [0084, 0086, and 0088] show adjacent pixel); and 
displaying the 3D image using the display (250 and 260 of fig. 7, to display a 3D image).
It is noted that Kim teaches the 3D image display for displaying the 3D image (250 of fig. 1, S580 of fig. 13) and the display 250 displays the 3D image to the viewer without using any special glasses, headgear, headset, or eyewear, so the displayed 3D image.
However, Kim is silent about a holographic image is displayed on the display and a calibration associated with the display.
Smithwick teaches a display for displaying a holographic image ([0036 and 0081], STEP E of fig. 1, [0042]), a calibration associated with the display (figure 17A shows calibration beam, [0118]), and generating a quilt image by arranging different views (STEP B and STEP C of fig. 1).
Taking the teachings of Kim and Smithwick together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calibration associated with the holographic image display of Smithwick into the display of Kim for the effective resolution of this 3D display system can be greatly improved with smaller pixel size.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Samanath et al. (US 20180288387 A1) discloses REAL-TIME CAPTURING, PROCESSING, AND RENDERING OF DATA FOR ENHANCED VIEWING EXPERIENCES.
Maleki et al. (US 20140347362 A1) discloses a display (53 of fig. 5) for displaying a 3D image comprises lenticular 3D display ([0077]) to perform of duplicating pixels in vertical and horizontal images ([0028 and 0032]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425